DETAILED ACTION
	This is the first office action for US Application 17/260,478 for a Support Tripod For Photographic Equipment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0019109 to Liu.  Regarding claim 1, Liu discloses a support tripod for video-photographic equipment comprising a cross-piece (10 and 14) having a plurality of hinge elements (100) and a mount (70) for video-photographic equipment.  .
Regarding claim 2, the second leg portion and the first leg portion are coaxial.  Regarding claim 3, the second leg portion can slide along the longitudinal axis with respect to the first leg portion to release the leg from the cross-piece and make the leg able to pivot away from the closed configuration.  
Regarding claim 4, the legs define a rotation path and multiple opening angles with respect to the closed configuration, and the cross-piece comprises at least a first positioning element (14) and a second positioning element (10) which follow each other circumferentially about the rotation path of the legs defining a first operative configuration and a second operative configuration for the legs having a different opening angle with respect to the closed configuration.
Regarding claim 5, there is a blocking device (31) which is received in the second leg portion and which is fixed to the second leg portion in order to be moved together therewith along the longitudinal axis, the blocking device blocking the leg at least in the 
Regarding claim 9, the second positioning element comprises a second abutment face which is arranged in the second operative configuration almost parallel with the second blocking device, the second abutment face and the second blocking device being arranged almost parallel with the longitudinal axis in the second operative configuration.  Regarding claim 12, there is an adjustment device (66) that adjusts the position of the second leg portion along the longitudinal axis with respect to the first leg portion, the adjustment device being fixedly joined in terms of translational movement along the longitudinal axis to the second leg portion.
Regarding claim 15, there is an adjustment device (66) that adjusts the position of the second leg portion along the longitudinal axis with respect to the first leg portion, the adjustment device being fixedly joined in terms of translational movement along the longitudinal axis to the second leg portion.  Regarding claim 13, the adjustment device, the blocking device, and the second leg portion are fixedly joined in terms of translational movement along the longitudinal axis.

Allowable Subject Matter
Claims 6, 7 10, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 16-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 663,535 to Essner et al.
US 2021/0278031 to Speggiorin et al.
US 2021/0190261 to Warner
US 2007/0090237 to Hsu
US 2010/0108832 to Zen et al.
US 701,042 to Holmes
The above prior art discloses various tripod supports
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632